     Case 1:18-cr-02056-SMJ      ECF No. 23 (Ex Parte)     filed 11/28/18    PageID.43 Page 1
                                               of 2




 1   Jeffrey S. Dahlberg
     Federal Defenders of Eastern Washington & Idaho
 2   306 E. Chestnut Ave.
     Yakima, WA 98901
 3   (509) 248-8920

 4   Attorney for Defendant
     Fernando Magana-Mendoza
 5

 6                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 7                         The Honorable Salvador Mendoza, Jr.

 8   United States of America,

 9                                    Plaintiff,         No. 1:18-CR-2056-SMJ
           v.
10                                                       Ex Parte Motion for Withdrawal
     Fernando Magana-Mendoza,                            and Substitution of Counsel
11
                                  Defendant.             Expedited Hearing Requested
12

13         Undersigned counsel moves the Court for an ex parte order allowing him to

14   withdraw as counsel of record and appointing alternate counsel to represent Fernando

15   Magana-Mendoza.

16         On November 7, 2018, this Court appointed the Federal Defenders of Eastern

17   Washington and Idaho to represent Mr. Magana-Mendoza in this case, in which he is

18   charged with one count of unlawful reentry into the United States in violation of 8

19   U.S.C. § 1326. ECF Nos. 4, 11. Counsel has reviewed discovery with Mr. Magana-

20   Mendoza and met with him several times to discuss his case.


                                     Ex Parte Motion for Withdrawal and Substitution of Counsel: 1
     Case 1:18-cr-02056-SMJ      ECF No. 23 (Ex Parte)      filed 11/28/18    PageID.44 Page 2
                                               of 2




 1          On November 27, 2018, it came to defense counsel’s attention that the Federal

 2   Defenders have a conflict of interest in Mr. Magana-Mendoza’s case. Undersigned

 3   counsel currently represents a client who has interests directly adverse to those of Mr.

 4   Magana-Mendoza. These adverse interests just became known to counsel and will

 5   prevent counsel from advocating certain positions beneficial to Mr. Magana-Mendoza,

 6   as doing so would violate his ethical duties to another client. Based upon this conflict,

 7   counsel cannot fully and zealously represent Mr. Magana-Mendoza.

 8          Counsel therefore requests that the Court allow him to withdraw and appoint

 9   counsel from the Criminal Justice Act (CJA) panel to represent Mr. Magana-Mendoza.

10   Given Mr. Magana-Mendoza’s Sixth Amendment rights to counsel and to a speedy

11   trial, and given that there are imminent filing deadlines in his case, he respectfully

12   requests that the Court hear his request on an expedited basis.

13

14          Dated: November 28, 2018.

15                                                   By s/ Jeffrey S. Dahlberg
                                                        Jeffrey S. Dahlberg
16                                                      5343967, NY
                                                        Federal Defenders of Eastern
17                                                      Washington and Idaho
                                                        306 East Chestnut Avenue
18                                                      Yakima, Washington 98901
                                                        (509) 248-8920
19                                                      (509) 248-9118 fax
                                                        Jeff_Dahlberg@fd.org
20


                                      Ex Parte Motion for Withdrawal and Substitution of Counsel: 2
